t c summary opinion united_states tax_court jason alan bruce petitioner v commissioner of internal revenue respondent docket no 21253-12s filed date jason alan bruce pro_se michael hensley and brian beddingfield student for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in and an accuracy-related_penalty of dollar_figure with respect to petitioner’ sec_2010 federal_income_tax the issues for decision are whether petitioner is entitled to the filing_status of married_filing_jointly and if not whether he is entitled to a dependency_exemption deductions b the child_tax_credit c the additional_child_tax_credit and d the earned_income_credit eic and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation of facts and the attached exhibits herein by reference petitioner resided in california when the petition was filed petitioner and his former wife jazsmine bruce were married in and they had a son who was born in ms bruce also had a daughter from a previous relationship petitioner has worked as a technician on an aircraft carrier in the u s navy since and he was deployed on sea duty intermittently throughout petitioner’s family lived in navy housing in petitioner ms bruce and the children moved into petitioner’s mother-in-law’s house in date during petitioner ms bruce and the children mostly lived at petitioner’s mother-in-law’s house but also spent time at petitioner’s mother’s house in date petitioner initiated divorce proceedings the record is unclear as to any detail of the specific events between the time of the divorce proceedings in date and date when the final divorce decree was entered petitioner continued to live with ms bruce and the children at least until date when he moved out of his mother-in-law’s house while ms bruce remained there with the children petitioner and ms bruce filed a joint federal_income_tax return after their first year of marriage claiming dependency_exemption deductions for the two children and the child_tax_credit the additional_child_tax_credit and the eic in date petitioner electronically filed a return claiming the status of married_filing_jointly the return reflected an overpayment of dollar_figure in date petitioner and ms bruce discussed the status of the tax_return via email ms bruce learned that petitioner had filed a joint tax_return for and that he intended to share the refund ms bruce did not object to the joint filing but indicated that she would consult her mother’s friend who does taxes to claim deductions for certain school expenses ms bruce also provided her bank information to petitioner via email after he mentioned sharing the refund in date ms bruce filed a federal_income_tax return claiming head_of_household filing_status ms bruce also claimed the two minor children as dependents petitioner was unaware of ms bruce’s separately filed return until the internal_revenue_service irs notified him that it had disallowed the claimed joint_return filing_status the record reflects that petitioner had a higher adjusted_gross_income than ms bruce in in a notice_of_deficiency dated date respondent determined that petitioner was not entitled to the filing_status of married_filing_jointly and adjusted his filing_status to married_filing_separately respondent also disallowed the claimed dependency_exemption deductions the child_tax_credit the additional_child_tax_credit and the eic and imposed the accuracy-related_penalty under sec_6662 petitioner reported adjusted_gross_income agi of dollar_figure for and ms bruce reported agi of dollar_figure for discussion i burden_of_proof in general the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 in certain circumstances the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issues relevant to ascertaining the taxpayer’s tax_liability sec_7491 because petitioner has not alleged or shown that sec_7491 applies the burden_of_proof remains on him ii joint or separate_return sec_6013 permits a husband and wife to file a joint_return spouses who elect to file a joint_return for a tax_year are required to compute their tax on the aggregate income of both spouses and both spouses are jointly and severally liable for all taxes due see sec_6013 114_tc_276 the married_filing_jointly status does not apply to a federal_income_tax return unless both spouses intend to make a joint_return 327_f2d_98 4th cir rev’g on other grounds 39_tc_734 the failure of one spouse to sign the return does not negate the intent of filing a joint_return by the nonsigning spouse 56_tc_1 where spouses file a joint_return with respect to a tax_year neither spouse may thereafter elect married_filing_separately status for that tax_year if the time for filing the tax_return of either spouse has expired see united_states v guy 978_f2d_934 6th cir 38_tc_530 haigh v commissioner tcmemo_2009_140 sec_1_6013-1 income_tax regs even if ms bruce had tacitly agreed to the filing of the joint_return it is undisputed that ms bruce subsequently filed a separate tax_return before the time for either spouse to file a return had expired see sec_1_6013-1 income_tax regs generally the time for filing a tax_return is the 15th day of april following the close of the calendar_year sec_6072 ms bruce timely filed a separate_return in date thus we sustain respondent’s adjustment of petitioner’s filing_status to married_filing_separately iii dependency_exemption deductions sec_151 allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 provides the requirements for an individual to be a qualifying_child of a taxpayer sec_152 a - e sec_152 defines a qualifying_child as an individual who bears a designated relationship to the taxpayer who shares the same principal_place_of_abode as the taxpayer who meets specific age requirements who has not provided over one-half of his or her own support and who has not filed a joint_return with the individual’s spouse generally the residency test is satisfied if the individual has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year for which the dependency_exemption deduction is claimed sec_152 temporary absences due to special circumstances including absences due to illness education business vacation and military service are not treated as absences for purposes of determining whether the residency test is satisfied sec_1_152-1 income_tax regs see also 128_tc_13 28_tc_826 a child sometimes meets the qualifying_child test for more than one taxpayer under sec_152 if an individual may be claimed as a in general sec_152 is designed to ensure that a given dependent can be claimed on only one tax_return sec_152 the so-called tie-breaker rule continued qualifying_child by two or more taxpayers for a taxable_year the individual is treated as the qualifying_child of the taxpayer who is the individual’s parent or in the case of no such parent the individual with the highest adjusted_gross_income agi under sec_152 as relevant here if an individual may be claimed as a qualifying_child by one or both parents and they do not file a joint_return the child is treated as the qualifying_child of the parent with whom the child resided for the longer period during the taxable_year sec_152 if the child resided with both parents for the same amount of time the child is treated as the qualifying_child of the parent with the higher agi sec_152 continued provides specific rules when multiple taxpayers are claiming the same child as a qualifying_child sec_152 applies when those multiple claimants are any two or more taxpayers and sec_152 applies when those competing claimants are two parents of the child petitioner satisfies the relationship age support and no joint_return requirements with respect to a qualifying_child under sec_152 respondent however asserted that petitioner failed the residency test because the children lived with ms bruce for a longer period during petitioner credibly testified that he resided with the children for most of first in navy housing and then at his mother’s house and his mother-in-law’s home until he left in date as indicated petitioner’s absence due to military service is not considered an absence that would otherwise cause him to fail the residency test accordingly the children lived most of with both parents and thus meet the qualifying_child test under sec_152 for both petitioner and ms bruce because petitioner and ms bruce could both claim the same children as their qualifying children and they indeed claimed the children as dependents on their separate federal_income_tax returns we must look to the tie-breaker rule to determine who is entitled to claim the children as qualifying children child is defined in sec_152 to include a stepson or stepdaughter of the taxpayer--but neither stepson or stepdaughter is defined in collier v commissioner tcmemo_2011_126 this court interpreted stepdaughter by using its ordinary and common meaning accordingly petitioner’s stepdaughter meets the specific relationship_test as a child of the taxpayer under sec_152 the remaining requirements of sec_152 are not in dispute petitioner must establish either that the children resided with him longer than with ms bruce for under sec_152 or if they resided with both parents for the same amount of time he had the higher agi the record indicates that petitioner left his mother-in-law’s house in date and it appears that the children remained with ms bruce at that time therefore the children resided with ms bruce for a slightly longer period during consequently even though each parent could claim the children as qualifying children the children are treated as ms bruce’s qualifying children for pursuant to sec_152 therefore petitioner is not entitled to the dependency_exemption deductions for the children for iv child tax_credits taxpayers are allowed a credit against their income_tax for each qualifying_child for whom the taxpayer was allowed a dependency_exemption deduction under sec_151 sec_24 petitioner is not entitled to dependency_exemption deductions with respect to the children for thus he is not entitled to the child_tax_credit or the additional_child_tax_credit for each child for the taxable_year see sec_24 v earned_income_credit sec_32 allows an eligible_individual an earned_income_credit to offset that individual’s tax_liability to be considered an eligible_individual a married taxpayer must file a joint_return sec_32 because petitioner was married during and is not entitled to joint_return filing_status for he is not an eligible_individual under sec_32 thus he is not entitled to the eic for vi accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty equal to of the portion of an underpayment_of_tax that is attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite for the purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1 b income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he or she acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id see also 136_tc_585 respondent determined that petitioner was liable for the accuracy-related_penalty for because he was negligent or because he substantially understated his income_tax respondent has satisfied his burden by producing evidence that petitioner filed a joint_return without the consent or authorization of his spouse and that he failed to include his spouse’s income or deductions respondent further demonstrated that the understatement of dollar_figure exceeds dollar_figure which is greater than of the tax required to be shown on the return in this case the understatement of income_tax is computed in the same manner as and is equal to the deficiency in dispute that is dollar_figure see sec_6211 sec_6662 the record reflects that although petitioner filed a joint_return without the express consent of his wife he typically took care of the tax_return preparation during the marriage the record reflects that ms bruce presumed petitioner would file their return and did not otherwise object when she learned that he had in fact filed a return ms bruce later provided her bank account information to petitioner after he had mentioned apportioning the refund they were due further petitioner credibly testified that he believed ms bruce did not have her own income in and that it was reasonable for him to believe that a joint filing would be beneficial to the couple although petitioner’s initial joint_return was adjusted by the irs as a result of the later separate_return timely filed by ms bruce petitioner has demonstrated that he acted in good_faith at the time the return was filed and has also shown that he had reasonable_cause for filing the return as petitioner’s original tax_return reflected tax due of zero married_filing_jointly therefore petitioner is not liable for the accuracy-related_penalty vii conclusion for the foregoing reasons the court sustains respondent’s determinations that petitioner is not entitled to the status of married_filing_jointly the claimed dependency_exemption deductions the eic the child_tax_credit and the additional_child_tax_credit for tax_year the court does not sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 for tax_year we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty under sec_6662
